Citation Nr: 9925571	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-50 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with bronchitis and asthma on a secondary 
basis.

2.  Entitlement to service connection for coronary artery 
disease with hypertension on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for 
chronic obstructive pulmonary disease with bronchitis and 
asthma and coronary artery disease with hypertension 
secondary to his service-connected inactive tuberculosis with 
partial lobectomy.

In October 1998, the veteran's claims folder was referred by 
the Board to the Veterans Health Administration for referral 
to a Department of Veterans Affairs (VA) physician for an 
opinion concerning whether it was at least as likely as not 
that chronic obstructive pulmonary disease with bronchitis 
and asthma and/or coronary artery disease with hypertension 
was related to tuberculosis.  The Board notes that this 
opinion was obtained, and the veteran's representative was 
subsequently afforded the opportunity to submit argument in 
the veteran's behalf in accordance with 38 C.F.R. § 20.901 
(1998).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran claims that his service-connected chronic 
obstructive pulmonary disease with bronchitis an asthma and 
coronary artery disease with hypertension are due to his 
service-connected tuberculosis.  Following a VA examination 
in April 1996, the examiner concluded that hypertension and 
chronic obstructive pulmonary disease could develop 
independently.  He added that if there was no evidence of 
pulmonary hypertension, the hypertension the veteran had was, 
most likely, systemic and was not related to his pulmonary 
condition in the service.  In June 1996, another VA physician 
concluded that the veteran had chronic obstructive pulmonary 
disease secondary to a long smoking history, and that the 
left partial upper lobectomy resulted in restrictive lung 
disease.  His cardiac problems were secondary to hypertensive 
cardiac disease.  

A private physician stated, without comment, in July 1996 
that the veteran's cardiovascular problems were related to 
his lobectomy.

The veteran was afforded another VA examination in May 1997.  
This examination was conducted by the same physician who 
performed the April 1996 examination.  The examiner indicated 
that he would stay with his original opinion, but that he 
recommended having the record reviewed by a specialist in 
pulmonary disease and a cardiologist.  It does not appear 
that this was accomplished.

As noted above, in October 1998, the Board referred the 
veteran's claims folder to a VA physician for an opinion as 
to whether it was at least as likely as not that chronic 
obstructive pulmonary disease with bronchitis and asthma 
and/or coronary artery disease with hypertension was related 
to tuberculosis.  The physician reviewed the claims folder 
and concluded that the results of a pulmonary function study 
performed in April 1996 were consistent with moderate to 
severe restrictive disease.  However, in order to reach an 
accurate and equitable assessment and conclusion concerning 
the veteran's pulmonary condition, he needed additional 
information, to include a pulmonary function study and a 
chest X-ray study. 

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Similarly, in this 
case, the Board points out that the VA physician specifically 
requested certain additional records before he could arrive 
at an accurate conclusion.  However, this was not 
accomplished.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for chronic 
obstructive pulmonary disease with 
bronchitis and asthma and coronary artery 
disease with hypertension.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
pulmonary disease and cardiology, if 
available, to determine the nature and 
extent of chronic obstructive pulmonary 
disease and coronary artery disease.  All 
necessary tests, including a pulmonary 
function study and a chest X-ray study 
should be performed.  The actual chest X-
ray study, and not just the report 
thereof, should be associated with the 
claims folder.  The pulmonary specialist 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that chronic obstructive 
pulmonary disease with bronchitis and 
asthma is related to tuberculosis.  The 
cardiologist should be requested to 
provide an opinion as to whether it is at 
least as likely as not that coronary 
artery disease with hypertension is due 
to the veteran's service-connected 
tuberculosis.  The examiners should 
specify the rationale for all opinions 
expressed.  The claims folder should be 
made available to the examiners in 
conjunction with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West,        12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


